Title: To Thomas Jefferson from William Bradley, 4 February 1804
From: Bradley, William
To: Jefferson, Thomas


               
                  
                        may it please Your Excellency 
                  Washington Goal 4h. feby. 1804
               
               This represents an unfortunate Mechanic confined in Washington Goal—the Tale is plain & simple—& Testimony of the Truth may be fully substantionated at the Moment He is now under durance relative to a Building He has erected in the Vicinity of the West-Market—the Subject in some degree may be familiar to Your Ear—He has only to say the Confinement adjudged to Him He suffers with Patience, He is fearful He has acted with Impropriety & upon a full explination of the Business He has been made sensible of having opposed Your Proclomation—May it please Your Excellency, our little all has been collected together, the Labor of a Number of Years has been thrown into this Building if Permission is not suffered by You good Sir to proceed; We shall not only be miserably reduced but the House Which We at presint occupy; by the Corporation of George Town is order’d within these few days to be removed, it rests in the Market House Square at George Town—We shall in consequence suffer more I fear than our ability can maintain.
               I have a Wife with Children; Who’s Caracter for Industry & every action to make themselves respectable in society stands unimpeached—I cannot have the Honor of Approaching Your Excellency to petition for Relief upon the premises but Mrs. Bradley Who has been a fond and affectionate Wife & Who has brought two Daughters into Society Whom I am proud to claim, will if permitted into Your presence be able more fully to explain our very unfortunate Situation—Consider Sir ’tis our all & if we shall not be able to proceed We must again commence the World—With every Wish for Your Comfort, prosperity & Happiness
               I remain Your most Obd Servt
               
                  Wm. Bradley 
               
            